                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF MARYLAND

CHARLES CONNER,                                     *
Plaintiff                                           *
v                                                   *           Civil Action No. PWG-18-2432

MARYLAND STATE POLICE,                               *
Defendants                                           *
                                                   ***
                                     MEMORANDUM OPINION

            This civil rights complaint was filed on August 8, 2018, by Charles Conner, a Maryland

state inmate. Complaint, ECF No. 1. Plaintiff has filed a Motion for Leave to Proceed in Forma

Pauperis (ECF No.4), which will be granted.

            In his initial Complaint, Plaintiff alleged a Maryland State Police officer arrested him in

September 2017 on "a warrant that was not [supposed] to be served." Complaint 1. Plaintiff was

later released.     See id. The Complaint asserts: "This is false [im]prisonment, def[amation] of

character, 4 days of my life interrupted for a false warrant." Id.

            Because the Complaint did not state a cognizable claim or name a proper Defendant, I

accorded him an opportunity to amend the Complaint. See ECF NO.3. I directed him to provide

the "name of individuals whom he claims are responsible for the alleged wrongdoing; the date of

the alleged incidents; and the facts supporting his claim." Id. Plaintiff filed supplemental pleadings

(ECF Nos. 5,6) indicating he was "falsely alTested" on September 10,2017, by Jeffery Chase,

who Plaintiff indicates was either a Maryland state trooper or Wicomico County Sheriffs

Department employee. ECF NO.5. Plaintiff indicates Chase pulled him over and "ran [his] name."
ld. The sum and substance of Plaintiffs       claim is that Chase "falsely arrested [him] for a[n]

inaccurate parole retake warrant." September 17, 2018 Supplement 2, ECF NO.6.

         As noted, Plaintiff filed his complaint       in forma pauperis       pursuant   to 28 U.S.c.

9   1915(a)(1), which permits an indigent litigant to commence an action in this Court without

prepaying the filing fee. To guard against pos'sible abuses of this privilege, the statute requires

dismissal of any claim that is frivolous or malicious or that fails to state a claim on which relief

may be granted. 28 U.S.C.     9   1915(e)(2)(B)(i), (ii). This Court is mindful of its obligation to

liberally construe self-represented pleadings, such as the Complaint here. See Erickson v. Pardus,

551 U.S. 89,94 (2007). In evaluating such a complaint, the factual allegations are assumed to be

true. ld. at 93 (citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555-56 (2007)). Nonetheless,

liberal construction does not mean that this Court can ignore a clear failure in the pleading to allege

facts setting forth a cognizable claim. See Weller v. Dep't of Soc. Servs., 901 F.2d 387, 390-91

(4thCir.1990);seealsoBeaudettv.        City of Hampton, 775F.2d 1274, 1278 (4thCir. 1985)(stating

a district court may not "conjure up questions never squarely presented").                In making this

determination, "[t]he district court need not look beyond the complaint's allegations ....        It must,

however, hold the pro se complaint to less stringent standards than pleadings drafted by attorneys

and must read the complaint liberally." White v. White, 886 F. 2d 721, 722-723 (4th Cir. 1989).

         The Fourth Amendment protects citizens from unreasonable searches and seizures.              See

Terry v. Ohio, 392 U.S. 1,8-9 (1968). To state a claim under     9   1983 for false arrest, Plaintiff must

show that his arrest was made without probable cause. See Street v. Surdyka, 492 F.2d 368, 372-

73 (4th Cir. 1974). Probable cause exists if "at that moment the facts and circumstances within

[the officers']   knowledge   and of which they had reasonably trustworthy            information were

sufficient to warrant a prudent man in believing that the [individual] had committed or was



                                                   2
committing an offense."    Beck v. Ohio, 379 U.S. 89, 91 (1964) (citation omitted).        A probable

cause determination is governed by a totality-of-the-circumstances    test. See Illinois v. Gates, 462

U.S. 213,241     (1983); United States v. Garcia, 848 F.2d 58, 59-60 (4th Cir. 1988). Whether

probable cause to arrest exists is based on information the police had at the time of the arrest. Id.

       "Not every mix-up in the issuance of an arrest warrant, even though it leads to the arrest of

the wrong person with attendant inconvenience and humiliation, automatically            constitutes a

constitutional violation for which a remedy may be sought under 42 U.S.C.       S 1983."    Thompson

v. Prince William Cty., 753 F.2d 363,364 (4th Cir. 1985). "[A] public official cannot be charged

with false arrest when he arrests a defendant pursuant to a facially valid warrant." Porterfield v.

Lott, 156 F.3d 563, 568 (4th Cir. 1998) (citing Brooks v. City a/Winston-Salem,    N. C, 85 F.3d 178

(4th Cir. 1996)); see also Campbell v. Fitzsimmons, No. 8:09-2249-TLW, 2009 WL 4984297, at

*4 (D.S.C. Dec. 11,2009) (finding the plaintiffs false arrest claim failed because the arrest warrant

bore the signature of a judge and appeared to state that the victim identified the plaintiff as the

perpetrator, rendering the warrant facially valid). Rather, the Fourth Circuit has stated that "a

claim for false arrest may be considered only when no arrest warrant has been obtained."

Porterfield, 156 F.3d at 568. Here, Plaintiffs Complaint appears to acknowledge that the arresting

officer relied on a warrant. See Complaint 1. There is no indication that the warrant was facially

invalid - only that it was "inaccurate," September 17,2018 Supplement 2, and "was not [supposed]

to be served," Complaint 1. Plaintiff does not allege the officer had any reason to know the warrant

was invalid. As such, Plaintiff s case cannot proceed.

        A separate Order follows.


  \1- \ 1.-0 ( j,t9 ( <j
Date                                                   Paul W. Grimm
                                                       United States District Judge


                                                  3
